DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elects group I, claims 1-17, without traverse in the reply filed on 06/13/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/17/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claims 1-4 and 9-11 objected to because of the following informalities:  
In claims 1 and 9, it is suggested that the limitation recites “a first circuit” and “a second circuit” should be changed to --a first electrical circuit-- and --a second electrical circuit-- to make it clearer.
In claims 2-4 and 10-11, it is suggested the limitation recites “the first circuit” and “the second circuit” should be changed to --the first electrical circuit-- and --the second electrical circuit-- associate with claims 1 and 9, and to avoid antecedence basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 10-11 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 6, 10-11 and 13, the feature recites “a predetermined minimum pressure” and “the predetermined minimum pressure” is unclear and indefinite. It is unclear that what is a predetermined minimum pressure?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Leegate et al. (U.S Publication No. 20190150248 A1) in view of Kadotani et al. (U.S Publication No. 20150091472 A1).
Regarding claims 1 and 9, Leegate discloses a light system for an evacuation slide and an evacuation slide (which is apparatuses and methods for implementing an aircraft escape slide lighting system including a luminaire, see fig. 1-15), comprising: 
an inflatable rail (which is an integral inflatable rail 110 of the aircraft escape slide 104, see fig. 1, and 11-14); and 
a light system (which is aircraft escape slide lighting systems 200a, 200b suitable for implementing various embodiments. The escape slide lighting systems 200a, 200b may include any number “N” of luminaires, e.g., luminaire 1 106a to luminaire N 106f, connected in parallel via a power bus 108., see fig. 1-15) including: 
a first readiness indicator light assembly (which are luminaires 106a-106d may be disposed along an integral inflatable rail 110 of the aircraft escape slide 104, such that the luminaires 106a-106d provide a light pattern configured to illuminate a sliding surface 112 of the aircraft escape slide 104) coupled the inflatable rail (110), (see fig. 1-2 and 11-15, paragraph [0050]), the first readiness indicator light assembly including a first light emitting diode and a second light emitting diode, wherein the first light emitting diode emits a first color and the second light emitting diode emits a second color, the second color being different from the first color (each of the plurality of the electrical current regulating circuits may be electrically connectable to one of a plurality of luminaires and configured to provide a current specified for operation of the at least one LED of the one of the plurality of luminaires, in which a first current specified for a first luminaire of the plurality of luminaires and a second current specified for a second luminaire of the plurality of luminaires are different, (see paragraph [0017], and lighting pattern, amount of light, and/or color/frequency of light for each luminaire 106a-106f may vary and be configured to comply with rules and regulations of governing bodies relating to aircraft escape slide lighting systems, see paragraph [0048]).
Leegate further disclose each of the plurality of the electrical current regulating circuits may be electrically connectable to one of a plurality of luminaires and configured to provide a current specified for operation of the at least one LED of the one of the plurality of luminaires, in which a first current specified for a first luminaire of the plurality of luminaires and a second current specified for a second luminaire of the plurality of luminaires are different; and the plurality of electrical current regulating circuits may be integral to an aircraft escape slide, see paragraph [0017]-[0018]).
Leegate does not explicitly disclose a first circuit electrically coupled to the first light emitting diode; and a second circuit electrically coupled to the second light emitting diode.
Kadotani discloses A lighting device includes a first light source composed of first LEDs each configured to emit light with a first color temperature, a second light source composed of second LEDs each configured to emit light with a second color temperature lower than the first color temperature, a lighting circuit, and a control circuit; wherein a first circuit electrically coupled to the first light emitting diode; and a second circuit electrically coupled to the second light emitting diode (see fig. 1-2, abstract, paragraph [0018], [0028]-[0029], [0031]- [0032], and [0034]-[0035]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teaching of Leegate having a first circuit electrically coupled to the first light emitting diode, and a second circuit electrically coupled to the second light emitting diode in order to provide a lighting device of which light intensity and light color can be changed with a simple structure, and to provide a lighting device of which the light intensity and the light color can be changed over a wide adjustment range (see paragraph [0005] by Kadotani).
Regarding claim 2, Leegate in view of Kadotani discloses the light system of claim 1, except for specifying that wherein the first circuit is configured to close in response to an initial deployment of the evacuation slide, and wherein the second circuit is configured to remain in an open state during the initial deployment.
However, Leegate further discloses in various embodiments, the electrical current regulating circuit may include one of a plurality of electrical current regulating circuits, in which each of the plurality of the electrical current regulating circuits may be electrically connectable to the power source. In various embodiments, each of the plurality of the electrical current regulating circuits may be electrically connectable to one of a plurality of luminaires and configured to provide a current specified for operation of the at least one LED of the one of the plurality of luminaires, in which a first current specified for a first luminaire of the plurality of luminaires and a second current specified for a second luminaire of the plurality of luminaires are different (see paragraph [0016]-[0017] by Leegate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that the light system as taught by Leegate in view of Kadontani having the first circuit is configured to close in response to an initial deployment of the evacuation slide, and wherein the second circuit is configured to remain in an open state during the initial deployment, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 15, Leegate discloses the evacuation slide of claim 9, wherein the light system further comprises a second readiness indicator light assembly downstream of the first readiness indicator light assembly (which are luminaires 106a-106d may be disposed along an integral inflatable rail 110 of the aircraft escape slide 104, such that the luminaires 106a-106d provide a light pattern configured to illuminate a sliding surface 112 of the aircraft escape slide 104, see fig. 1-2 and 11-15, paragraph [0050]);
the second readiness indicator light assembly including a third light emitting diode electrically coupled to the first light emitting diode and a fourth light emitting diode electrically coupled to the second light emitting diode, wherein the third light emitting diode emits the first color and the fourth light emitting diode emits the second color different from the first color (each of the plurality of the electrical current regulating circuits may be electrically connectable to one of a plurality of luminaires and configured to provide a current specified for operation of the at least one LED of the one of the plurality of luminaires, in which a first current specified for a first luminaire of the plurality of luminaires and a second current specified for a second luminaire of the plurality of luminaires are different, (see paragraph [0017], and lighting pattern, amount of light, and/or color/frequency of light for each luminaire 106a-106f may vary and be configured to comply with rules and regulations of governing bodies relating to aircraft escape slide lighting systems, see paragraph [0048]).
Regarding claim 16, Leegate in view of Kadotani discloses the evacuation slide of claim 9, except for specifying that wherein the light system further comprises a non-indicator light assembly coupled the inflatable rail, the non-indicator light assembly including a third light emitting diode, wherein the non-indicator light assembly is located closer to a toe end of the evacuation slide, as compared to the first readiness indicator light assembly.
Kadotani further discloses the control circuit 30 is configured to receive a dimming signal S1 from an external dimming controller 200. The dimming signal S1 is a signal of instructing a dimming level of the lighting device 1. The dimming level indicates light intensity (brightness) of the lighting device 1, and also the dimming level is, for example, substantially proportional to the above light intensity. The control circuit 30 is configured to adjust the light intensity of the first light source 110 and the second light source 120 in a range from a full-lighting state (a high-end dimming level) to a low-end dimming level, according to the dimming level instructed by the dimming signal. The dimming signal S1 instructs the dimming level in a form of, for example, a dimming ratio that is proportional to the light intensity of the lighting device 1.
Therefore, it would have been obvious to modify the light system as taught by Leegate in view of Kadotani which having the light system further comprises a non-indicator light assembly coupled the inflatable rail, the non-indicator light assembly including a third light emitting diode, wherein the non-indicator light assembly is located closer to a toe end of the evacuation slide, as compared to the first readiness indicator light assembly, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 17, Leegate in view of Kadotani discloses the evacuation slide of claim 16, wherein the third light emitting diode of the non-indicator light assembly is electrically coupled to the second light emitting diode of the first readiness indicator light assembly, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied in order to produce greater illumination.
Allowable Subject Matter
Claims 3-8 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. And the objections above should be fixed in order to place the application in allowance condition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        10/07/2022